Citation Nr: 0836340	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left foot 
disability.

4.  Entitlement to service connection for a left ankle 
disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.

The veteran testified before a Decision Review Officer (DRO) 
at the RO in March 2005.  A copy of the transcript of that 
hearing has been associated with the claims file.

The veteran's appeal was previously before the Board in May 
2007.  At that time, the Board, in pertinent part, remanded 
claims for service connection for a back disability, a right 
foot disability, a left knee disability, a right knee 
disability, as well as a left ankle disability, to include 
degenerative joint disease (also claimed as a left foot 
disability).  The Board directed the Appeals Management 
Center (AMC)/RO to obtain additional medical records and a VA 
examination in which an examiner provided an opinion 
regarding whether the disabilities on appeal were 
attributable to service.  Additionally, the May 2007 Board 
decision denied a claim of entitlement to service connection 
for a right eye disorder.

Subsequent to the May 2007 remand and the directed 
development, in a May 2008 rating decision, the AMC granted 
service connection for a right foot disability and a back 
disability.  As the veteran has not appealed the ratings or 
effective dates assigned for these disabilities, this 
represents a complete grant of the veteran's appeal in regard 
to these two claims.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

As indicated above, at the time of the May 2007 Board remand, 
the issues of entitlement to service connection for a left 
ankle disability and a left foot disability were combined as 
one claim.  The Board highlights that in the May 2008 
supplement statement of the case, the AMC did not 
specifically address the issue of entitlement to service 
connection for a left foot disability.  Based on the 
subsequently obtained evidence contained in the April 2008 VA 
examination report, the Board separates the appeal into 
claims of entitlement to service connection for a left foot 
disability and service connection for a left ankle 
disability.  The separation of the one claim into two issues 
is reflected on the title page above.  


FINDINGS OF FACT

1.  The competent evidence of record is in relative equipoise 
regarding whether the veteran has a left knee disability 
causally related to active service.

2.  The competent evidence of record is in relative equipoise 
regarding whether the veteran has a right knee disability 
causally related to active service.

3.  The preponderance of the evidence indicates that the 
veteran has a left foot disability causally related to active 
service.

4.  The competent evidence is not at least in equipoise as to 
whether a chronic left ankle disability was incurred in 
active service.

CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2007).

2.  Service connection for a right knee disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2007).

3.  Service connection for a left foot disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2007).

4.  A left ankle disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter / letters sent to the veteran in February 2004 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

 Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claims are of record, including testimony provided at 
a March 2005 hearing before the RO.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
arthritis (degenerative joint disease), will be considered to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the evidence must indicate that the 
arthritis became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has disabilities of knees, left 
ankle, and foot attributable to active service.  He asserted 
during his testimony before the DRO that he sustained in-
service ankle and foot injuries while moving equipment, such 
as carts.  He also claims that his feet were injured by the 
boots he wore while on active duty.  The relevant medical 
evidence is summarized below.

The veteran was on active duty from November 1973 to May 
1978.  A November 1973 report of medical history completed at 
the time of his enlistment shows that he had pes planus.  

An October 7, 1974, treatment record indicates that the 
veteran fell down 6 flights of stairs, which resulted in a 
probable left ankle sprain.  

On October 9, 1974, the veteran sustained injuries when he 
jumped off the second story of a barracks building, landing 
on his head.  A line of duty determination report shows that 
the preliminary determination was that the incident was due 
to the improper use of drugs.  The signing official noted 
that a lack of sleep, combined with alcohol and an excessive 
amount of medication appeared to be the superficial cause.  
The veteran was noted to have symptoms of paranoid 
schizophrenia.  It was noted that all these factors could be 
contributing causes.  The incident was found to be in the 
line of duty.  

While the veteran's jump from a second story balcony was 
reported to be due to the improper use of drugs, it was found 
to be in the line of duty.  This line of duty determination 
is binding on VA.  See 38 C.F.R. § 3.1(m).  Any disabilities 
incurred during this incident are, therefore, not a bar to 
service connection.  

A May 1977 service medical reflects that the veteran bruised 
the plantar surface during physical training.  An X-ray 
examination at that time showed no abnormalities.  

Following separation from active service, VA clinical records 
dated June 1994 show complaints of bilateral knee pain and 
indicate x-ray evidence of degenerative changes.  

A VA treatment report dated in December 1999 reflects 
complaints of foot pain.  

The veteran underwent a VA general examination in April 2004, 
approximately 26 years post-service.  The examiner noted 
review of the claims file.  The clinician diagnosed the 
veteran as having disabilities of both feet and the left 
ankle.  

The record also contains a March 2005 VA treatment record 
that indicates that the veteran sought treatment for knee 
pain.  Part of the document is cut off, and therefore, the 
document is hard to decipher.  It is clear, however, that the 
clinician concluded that it was more likely than not that the 
veteran's military service contributed to his present knee 
pains, albeit apparently based on history provided by the 
veteran.  

Pursuant to the May 2007 Board remand, the veteran underwent 
a VA examination in April 2008.  The examiner noted review of 
the claims file.  The examiner outlined medical evidence from 
the veteran's service.  

The examiner highlighted that there was no reference to knee 
problems found in the service medical records reviewed, but 
the veteran contended that he injured his knees when he fell 
down the 6 flights of stairs.  The examiner, however, marked 
that the date of onset of this disability was October 7, 1974 
(the date he fell down the flights of stairs).  The examiner 
diagnosed chronic strain/sprain of both knees with limited 
motion, bilateral chondromalacia patella with lateral 
tracking patellae, and degenerative joint disease of the left 
knee.  The examiner opined that the bilateral knee disability 
was less likely as not service connected.  The examiner 
highlighted that there was no mention of knee injury in the 
report of the fall down the flights of stairs during service.  

Regarding feet disability, the examiner found that the 
veteran currently was status-post bunionectomy of the left 
foot, that he had loss of the metatarsal arch and 
degenerative joint disease of the fist metatarsophalangeal 
joints bilaterally.  The examiner opined that the veteran's 
feet disabilities were most likely caused by service injury.  
The examiner provided as rationale evidence of treatment in 
service following striking a rock.  The examiner noted that 
it appeared that the injury was significant as X-rays were 
performed and the veteran was sent to physical therapy.  The 
examiner also noted that the veteran eventually had surgery 
on the left foot.  

Analysis:  Knee Disabilities

Resolving all reasonable doubt in favor of the veteran, the 
Board finds service connection is warranted for left and 
right knee disabilities.  As highlighted in the May 2007 
Board remand, service medical records do not reveal a 
diagnosis of a knee disability but it is apparent that the 
veteran sustained injuries in a jump from a second story 
balcony.  The purpose of the remand, in part, was to obtain 
an opinion regarding causation, but also to determine whether 
the veteran had a currently diagnosed knee disability, as the 
claims file previously lacked clear evidence of a diagnosis.  
Prior to the Board remand, the claims file contained the 
March 2005 opinion that indicated that there was a nexus.  
Although based on history provided by the veteran, the Board 
finds the veteran credible in regard to the details of the 
injuries in service.  See Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  The examiner's opinion, contained in the April 2008 
VA examination, that found that the knee disabilities were 
not attributable to service appears solely based on the lack 
on notation in the service medical records of knee pain.  The 
examiner, however, did diagnose current knee disabilities.

Therefore, subsequent to the Board remand, the claims file 
contains a bilateral knee disability diagnosis, and one 
opinion that weighs for service connection and one opinion 
that weighs against service connection.  After review of 
these two opinions, and taking into consideration that the 
Board finds the veteran credible as to details of the 
injuries in service, the Board finds that the evidence in 
relative equipoise as to whether the veteran has left and 
right knee disabilities attributable to service.  With 
application of the doctrine of reasonable doubt, service 
connection for a left knee disability and a right knee 
disability is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.304(f).

Analysis:  Left Foot

The Board finds that service connection for a left foot 
disability is warranted.  Review of the April 2008 VA 
examination reveals that the examiner found that the veteran 
had multiple disabilities of the left foot.  Although the 
veteran had a pre-existing foot disability prior to service 
(pes planus), the examiner report clearly indicates that the 
examiner found that the veteran had additional disability of 
the foot due to in-service injury.  See 38 C.F.R. §§ 3.303, 
3.306.

As the only competent opinion of record indicates that the 
veteran has a left foot disability attributable to service, 
the preponderance of the evidence supports service connection 
for a left foot disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2007).

Analysis: Left Ankle

The veteran is claiming entitlement to service connection for 
a left ankle disability.  At the outset, the Board has 
considered whether presumptive service connection for chronic 
disease is warranted in the instant case.  Here, VA 
examination in April 2004 indicated degenerative joint 
disease of the left ankle per radiograph.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of arthritis within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

As outlined above, pursuant to the May 2007 Board remand, the 
veteran underwent a VA examination in April 2008.  Regarding 
the left ankle disability, the examiner marked that the date 
of onset was the date of the veteran's fall down flights of 
stairs during service (October 7, 1974).  The examiner 
diagnosed chronic strain/sprain of both ankles with limited 
motion.  The examiner highlighted a service medical record 
noted strain to both ankles, but remarked that there was no 
additional record of an ankle disability in service.  Based 
on this lack of subsequent treatment, the examiner opined 
that the bilateral ankle disability was less likely as not 
service connected.  

The VA examiner's opinion was offered following a review of 
the record and after an objective examination.  For these 
reasons it is found to be highly probative.  Moreover, no 
other competent evidence of record refutes this opinion.  The 
veteran himself believes his left ankle disability is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms relating to his left ankle. See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, to the extent that his 
statements imply a continuity of left ankle symptomatology, 
there is no showing of left ankle complaints or treatment for 
many years following separation from active service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In the present case, the absence of documented complaints or 
treatment for several years following military discharge is 
more probative than his current recollection as to any left 
ankle symptoms experienced in the distance past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Moreover, as 
previously discussed, no competent evidence causally relates 
a current left ankle disability to active service and, in 
fact, a VA opinion reaching the opposite conclusion is of 
record.  

In conclusion, the evidence does not support a grant of 
service connection for a left ankle disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


						(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left knee disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for a right knee disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for a left foot disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for a left ankle disability is denied.




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


